 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    BBK Tobacco & Foods LLP,                          No. CV-18-02332-PHX-JAT
10                  Plaintiff,                          ORDER
11    v.
12    Skunk Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiff BBK Tobacco & Foods, LLP’s (“Plaintiff”)
16   motion to amend the scheduling order and for leave to file a second amended complaint
17   and first amended answer. (Doc. 109). Defendants Skunk, Inc. and Vatra, Inc.
18   (“Defendants”) have responded, (Doc. 114), and Plaintiff has replied, (Doc. 117). The
19   Court now rules on the motion.
20   I.     BACKGROUND
21          After a scheduling conference, the Court issued its scheduling order on June 18,
22   2019. (Doc. 63). The scheduling order specified that “any motion to amend the Complaint
23   shall be filed no later than August 9, 2019.” (Doc. 63 at 1-2). That same day, Plaintiff filed
24   three motions under Federal Rule of Civil Procedure (“Rule”) 12, triggering the parties’
25   obligations under this District’s Mandatory Initial Disclosure Pilot Program (“MIDP”).
26   (See Doc. 4). The parties exchanged their initial MIDP responses on June 27, 2019. (Docs.
27   71, 72).
28          In early July, however, the parties found themselves embroiled in a discovery
 1   dispute. (Docs. 109 at 4; 114 at 4). The gravamen of this dispute was Defendants’ request
 2   that Plaintiff run additional search terms for responsive ESI. (Docs. 109 at 4; 114 at 5).
 3   This Court held a hearing to resolve the dispute on September 5, 2019, and ultimately
 4   sustained Plaintiff’s objections to Defendants’ requests for more initial disclosure without
 5   prejudice to Defendants propounding proper discovery requests in the future. (Doc. 101 at
 6   2). During this time, Plaintiff elected to “put off a careful review” of Defendants’ initial
 7   production until after the resolution of the discovery dispute. (Doc. 109 at 6).
 8          At some point after the hearing, Plaintiff finally undertook an “in-depth review” of
 9   Defendants’ initial production and found “several images” that it claims show that Skunk
10   had “misuse[d] the trademark registration symbol and even the copyright registration
11   symbol.” (Docs. 109 at 6; 109-1 at 100, 102, 104-05). Plaintiff now seeks to amend its
12   complaint to add a claim for relief based on these allegations, (Doc. 109-1 at 27), and to
13   amend its answer to Defendant Skunk’s counterclaims to add an affirmative defense of
14   unclean hands, (Doc. 109-2 at 17), under Rule 16(b) and Rule 15(a).
15   II.    ANALYSIS
16          Where, as here, the scheduling order’s deadline to amend pleadings has expired, a
17   party seeking to amend its pleadings must satisfy both Rule 16 and Rule 15. Acosta v.
18   Austin Elec. Servs. LLC, 325 F.R.D. 325, 328 (D. Ariz. 2018) (citing Johnson v. Mammoth
19   Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992)). Accordingly, the Court must first
20   analyze Plaintiff’s motion under Rule 16(b), and then, only if necessary, under Rule 15(a).
21          A. Rule 16
22          Plaintiff argues that amending the scheduling order is warranted here because it
23   “satisf[ied] its disclosure obligations and [sought] a resolution of Defendants’ demands for
24   further disclosure, and . . . only learned of the factual basis for its requested amendments
25   after the deadline to amend.” (Doc. 109 at 8). Defendants counter that Plaintiff proffers
26   insufficient reasons for not reviewing its initial production, failing to show good cause.
27   (Doc. 114 at 8).
28          “In general,” under Rule 16(b), a “scheduling order can only be modified ‘upon a


                                                 -2-
 1   showing of good cause.’” Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir.
 2   2002) (quoting Johnson, 975 F.2d at 608). “Unlike Rule 15(a)’s liberal amendment policy
 3   . . . , Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party
 4   seeking the amendment.” Johnson, 975 F.2d at 609. Thus, a court should modify a
 5   scheduling order’s deadline when the movant shows “it cannot reasonably be met despite
 6   [the movant’s] diligence.” Id. (quoting Fed. R. Civ. P. 16 advisory committee’s notes to
 7   1983 amendment). “[C]arelessness is not compatible with a finding of diligence and offers
 8   no reason for a grant of relief.” Id. To evaluate the movant’s diligence, courts often
 9   examine:
10                 (1) the party’s diligence in assisting the court in creating a
                   workable Rule 16 order; (2) whether the party’s
11                 noncompliance with a Rule 16 deadline occurred because of
                   the development of matters which could not have been
12
                   reasonably foreseen or anticipated at the time of the Rule 16
13                 scheduling conference; and (3) whether the party was diligent
                   in seeking amendment of the Rule 16 order once it became
14                 apparent the party could not comply.
15   Acosta, 325 F.R.D. at 328 (citing Morgal v. Maricopa Cty. Bd. of Supervisors, 284 F.R.D.
16   452, 460 (D. Ariz. 2012)); see also Upton v. Corizon Health Care Inc., No. CV-17-01502-
17   PHX-JAT, 2019 WL 581274, at *3 (D. Ariz. Feb. 12, 2019). “Although the existence or
18   degree of prejudice to the party opposing modification might supply additional reasons to
19   deny a motion, the focus of the inquiry is upon the moving party’s reasons for seeking
20   modification.” Johnson, 975 F.2d at 609.
21          Plaintiff first asserts that it was diligent because it did not discover the factual basis
22   underlying its proposed amendments until after the deadline’s expiration. (Doc. 109 at 9).
23   Although discovering new information can sometimes justify modifying a scheduling
24   order, see Leibel v. City of Buckeye, No. CV-18-01743-PHX-DWL, 2019 WL 4736784, at
25   *2 (D. Ariz. Sept. 27, 2019), Plaintiff’s argument is unpersuasive given that it not only
26   possessed the relevant materials prior to the deadline’s expiration, it had them for six
27   weeks. The instant case is thus different from those Plaintiff cites for support, which each
28   involved circumstances where the new information was either contained in discovery


                                                   -3-
 1   produced after the expiration of the applicable deadline, id.; Inter-coastal Elecs., Inc. v.
 2   Boston Laser, Inc., No. CV 05-2488-PHX-ROS, 2007 WL 9724307, at *2 (D. Ariz. June
 3   15, 2007) (explaining that the knowledge derived from the documents already in the
 4   defendant’s possession would not have supported the defendant’s additional claims);
 5   Humphreys & Partners, Architects, L.P. v. George F. Tibsherany, Inc., No. CV-03-0169-
 6   PHX-SMM, 2006 WL 8440623, at *1–2 (D. Ariz. Feb. 22, 2006),1 or where the defendant
 7   continued to engage in the conduct that was the subject of the lawsuit after the deadline’s
 8   expiration, Acosta, 325 F.R.D. at 328. Plaintiff’s failure to review Defendants’ initial
 9   production during this time does not comport with a finding of diligence.
10          Plaintiff next attempts to justify its delay in reviewing Defendants’ initial production
11   by maintaining that it dedicated all its time and energy to achieving a resolution of the
12   parties’ discovery dispute without the Court’s intervention. (Doc. 109 at 10). This
13   assertion, however, undermines its claim of diligence. When the discovery dispute arose in
14   early July, Plaintiff presumably knew of the impending August deadline and knew it had
15   not yet combed through Defendants’ initial production. Having apparently made the
16   decision to focus its efforts entirely on the goal of resolving the discovery dispute without
17   Court intervention, Plaintiff should have filed a motion to amend the scheduling order to
18   permit it the time needed to also review Defendants’ initial production before the deadline’s
19   expiration. Indeed, even assuming that, as Plaintiff suggests, the dispute intensified as time
20   wore on, that would have made the need to take such action only that much more pressing.
21   (See Doc. 109 at 4, 6). But Plaintiff filed no such motion; instead, it ultimately waited until
22   October to do so, failing to show it acted with diligence once it became clear that it could
23   not comply with the scheduling order’s deadline.
24          Plaintiff offers no compelling explanation for its failure to either review Defendants’
25   1
      Although it may not be clear from the Court’s order, the deadline to amend the answer in
     Humphreys & Partners was June 4, 2004, Amended Rule 16 Scheduling Order at 2,
26   Humphreys & Partners, Architects, L.P. v. George F. Tibsherany, Inc., No. CV-03-0169-
     PHX-SMM, (D. Ariz. May 03, 2004), ECF No. 83, and the Defendant did not receive the
27   discovery that formed the basis of its counterclaim until August of 2004, Defendants’
     Reply in Support of Motion for Leave to Amend at 2, Humphreys & Partners, Architects,
28   L.P. v. George F. Tibsherany, Inc., No. CV-03-0169-PHX-SMM, (D. Ariz. Nov. 29, 2005),
     ECF No. 200.

                                                  -4-
 1   initial production or move to amend the scheduling order in the six weeks between its
 2   receipt of the relevant documents and the deadline’s expiration. Accordingly, Plaintiff fails
 3   to show good cause sufficient to justify amending the scheduling order under Rule 16 and
 4   the Court declines to exercise its discretion to modify the Rule 16 scheduling order.
 5          B. Rule 15
 6          Because Plaintiff did not meet its burden to show “good cause” under Rule 16(b),
 7   the Court need not analyze whether the Court should grant leave to amend the Complaint
 8   under Rule 15(a). Therefore, Plaintiff’s Motion to Amend the Complaint is denied.
 9   III.   CONCLUSION
10          Based on the foregoing,
11          IT IS ORDERED that Plaintiff’s Motion for Leave to File Second Amended
12   Complaint and First Amended Answer and to Amend the Scheduling Order (Doc. 109) is
13   DENIED. To the extent the new count attempted to be added by Plaintiff’s proposed
14   amendment are freestanding claims, the Court denies leave to amend without prejudice to
15   Plaintiff filing a new case premised on the new claim(s) identified in the proposed
16   amendment. Additionally, this order makes no ruling on whether the evidence underlying
17   the new claim in Plaintiff’s proposed amendment is admissible in a trial of this case.
18          Dated this 15th day of November, 2019.
19
20
21
22
23
24
25
26
27
28


                                                 -5-
